Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20                     PageID.329       Page 1 of 21




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                              Case No. 19-20316
                                                                HON. DENISE PAGE HOOD
v.

DENNIS POMANTE,

        Defendant.
_                          /
                ORDER GRANTING DEFENDANT’S
        EMERGENCY MOTION FOR IMMEDIATE REDUCTION OF
            SENTENCE (COMPASSIONATE RELEASE) [#25]

I.      INTRODUCTION
        Defendant Dennis Pomante has filed an Emergency Motion for Compassionate Release. [ECF

No. 25] Defendant specifically requests that the Court replace his remaining term of imprisonment by an

equal period of home confinement [Id.], pursuant to the First Step Act of 2018 and 18 U.S.C. §

3582(c)(1)(A)(I). Defendant asks the Court to modify his term of imprisonment (12 months) to impose a

special condition that he serve a period of home confinement on supervised release. Defendant’s

projected release date is March 2, 2021. [ECF No. 27, Pg. ID 233]




II.     BACKGROUND
        Defendant was sentenced on December 19, 2019, to serve 12 months in custody and two years of

supervised release on Count I of the Indictment, Wire Fraud Conspiracy, in violation of 18 U.S.C. § 371,

a non-violent offense. Defendant fraudulently obtained nearly $107 million in government set-aside

contracts from June 2005 to June 2013. Based upon the estimated “gain” from his fraudulent scheme,



                                                    1
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20                        PageID.330        Page 2 of 21



Defendant’s sentencing guidelines were 24-30 months. Using its discretion, the Court considered

Defendant’s status as a first-time offender, age and health condition, among other factors, and granted

Defendant a downward variance at sentencing.


        Defendant is 69 years old, is housed at the Bureau of Prison’s (“BOP”) FCI Morgantown facility

in West Virginia, and has served approximately 2 months out of his 12-month custodial sentence.

Defendant suffers from serious underlying and pre-existing medical conditions, including, but not limited

to, chronic kidney disease resulting from a 2016 bout with kidney cancer, hypertension, obesity, and

diabetes. Defendant contends that this combination of conditions places him in the COVID-19 highest-

risk category.


        On March 30, 2020, Defendant sent a letter to FCI Morgantown’s warden. [ECF No. 25, Pg.ID

211] FCI Morgantown denied Defendant’s request stating that he did not satisfy the criteria for

compassionate release. [Id. at 212] In its communication to Defendant, FCI Morgantown explained that

eligible prisoners must: (1) be 65 years or older; (2) suffer from a chronic or serious medical condition(s);

(3) have a mental or physical health problem that diminishes his ability to function; (4) have no possible

treatment regiments that offer substantial improvement; and (5) have served at least 50% of his sentence.

[Id.]


III.    LEGAL ANALYSIS
        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify terms

    of imprisonment as follows:


                 The court may not modify a term of imprisonment once it has been imposed
                 except that—in any case—the court, upon motion of the Director of the Bureau
                 of Prisons, or upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
                 bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt
                 of such a request by the warden of the defendant’s facility, whichever is earlier,
                 may reduce the term of imprisonment (and may impose a term of probation or
                 supervised release with or without conditions that does not exceed the unserved



                                                      2
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20                    PageID.331        Page 3 of 21



              portion of the original term of imprisonment), after considering the factors set
              forth in section 3553(a) to the extent that they are applicable, if it finds that--
                      (i) extraordinary and compelling reasons warrant such a
                      reduction ... and that such a reduction is consistent with
                      applicable policy statements issued by the Sentencing
                      Commission.
   18 U.S.C. § 3582(c)(1)(A)(i) therefore requires that a defendant must satisfy both the exhaustion
   requirement and demonstrate that “extraordinary and compelling reasons” warrant a reduction of his
   sentence.

   A.   Exhaustion
        The Government asserts that Defendant does not qualify for compassionate

release because he has not exhausted his efforts for compassionate release from the

BOP, as required under 18 U.S.C. § 3582(c)(1)(A). The Government argues that

Defendant “must at least ask the Bureau of Prisons[]” to fulfill his request and

“give BOP thirty days to respond.” United States v. Raia, 954 F.3d 594, 596-97 (3d

Cir. 2020) (opinion amended on Apr. 8, 2020). The Government states that, for

that reason, the Court does not have jurisdiction to address Defendant’s COVID-19

argument. The Court acknowledges that a number of courts have denied

applications for sentence modification under 18 U.S.C. § 3582(c)(1)(A) brought on

the basis of the risk posed by COVID-19, citing the fact that the defendant failed to

exhaust administrative remedies. See, e.g., United States v. Alam, case No. 15-

20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020) (Cox, J.) (quoting Ross

v. Blake, 136 S.Ct. 1850, 1857 (2016)) (denying a motion for compassionate

release due to the COVID-19 outbreak for failure to exhaust) (also citing many

cases from across the country holding the same).

                                                  3
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20       PageID.332    Page 4 of 21




      Defendant argues that the exhaustion requirement may be waived when it

would be futile, either because agency decision makers have already determined

the issue or are biased. Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019).

Defendant further asserts that given Defendant’s current health condition,

proceeding with the exhaustion requirement would result in “undue prejudice.” Id.;

see also United States v. Zukerman, 2020 WL 1658880, at *3-4 (S.D.N.Y., April 3,

2020).

      For the reasons that follow, the Court holds that, due to the unique and

unforeseen threat posed by the COVID-19 pandemic to this Defendant because of

his specific health conditions, the exhaustion of administrative process can be

waived.

      The Court notes the following language from Zukerman:
      Section 3582(c)(1)(A) imposes “a statutory exhaustion requirement”
      that “must be strictly enforced.” United States v. Monzon, No. 99 Cr.
      157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (citing
      Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004) (internal
      quotation marks and alterations omitted)). However, as this Court and
      others have held, the requirement of completing the administrative
      process may be waived “if one of the recognized exceptions to
      exhaustion applies.” United States v. Perez, No. 17 Cr. 513-3, 2020
      WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020); see United States v.
      Colvin, No. 19 Cr. 179, 2020 WL 1613943, at *2 (D. Conn. Apr. 2,
      2020) (“[I]n light of the urgency of [d]efendant’s request, the
      likelihood that she cannot exhaust her administrative appeals during
      her remaining eleven days of imprisonment, and the potential for
      serious health consequences, the [c]ourt waives the exhaustion

                                          4
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20       PageID.333    Page 5 of 21




      requirement of Section 3582(c)(1)(A).”); United States v. Powell, 94
      Cr. 316, ECF No. 98 (D.D.C. Mar. 28, 2020) (waiving exhaustion
      under § 3582(c)(1)(A) where the [c]ourt found that “requiring
      defendant to first seek relief through the [BOP] administrative process
      would be futile”).
      “Even where exhaustion is seemingly mandated by statute . . . , the
      requirement is not absolute.” Washington v. Barr, 925 F.3d 109, 118
      (2d Cir. 2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146–47
      (1992)).[] There are three circumstances where failure to exhaust may
      be excused. “First, exhaustion may be unnecessary where it would be
      futile, either because agency decisionmakers are biased or because the
      agency has already determined the issue.” Id. Second, “exhaustion
      may be unnecessary where the administrative process would be
      incapable of granting adequate relief.” Id. at 119. Third, “exhaustion
      may be unnecessary where pursuing agency review would subject
      plaintiffs to undue prejudice.” Id.
      All three of these exceptions apply here. “[U]ndue delay, if it in fact
      results in catastrophic health consequences, could make exhaustion
      futile. Moreover, the relief the agency might provide could, because of
      undue delay, become inadequate. Finally, and obviously, [Zukerman]
      could be unduly prejudiced by such delay.” Washington, 925 F.3d at
      120–21; see Bowen v. City of New York, 476 U.S. 467, 483 (1986)
      (holding that irreparable injury justifying the waiver of exhaustion
      requirements exists where “the ordeal of having to go through the
      administrative process may trigger a severe medical setback” (internal
      quotation marks, citation, and alterations omitted)); Abbey v. Sullivan,
      978 F.2d 37, 46 (2d Cir. 1992) (“[I]f the delay attending exhaustion
      would subject claimants to deteriorating health, . . . then waiver may
      be appropriate.”); New York v. Sullivan, 906 F.2d 910, 918 (2d Cir.
      1990) (holding that waiver was appropriate where “enforcement of the
      exhaustion requirement would cause the claimants irreparable injury”
      by risking “deteriorating health, and possibly even ... death”); see also
      Perez, 2020 WL 1546422, at *2–3 (holding that § 3582(c)(1)(A)’s
      exhaustion requirement could be waived where delay carried the risk
      of the vulnerable defendant contracting COVID-19). Here, even a few
      weeks’ delay carries the risk of catastrophic health consequences for

                                         5
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20       PageID.334    Page 6 of 21




      Zukerman. The Court concludes that requiring him to exhaust
      administrative remedies, given his unique circumstances and the
      exigency of a rapidly advancing pandemic, would result in undue
      prejudice and render exhaustion of the full BOP administrative
      process both futile and inadequate.
      To be sure, “the policies favoring exhaustion are most strongly
      implicated” by challenges to the application of existing regulations to
      particular individuals. Pavano v. Shalala, 95 F.3d 147, 150 (2d Cir.
      1996) (internal quotation marks, citation, and alterations omitted).
      Ordinarily, requests for a sentence reduction under § 3582(c) would
      fall squarely into that category. But “courts should be flexible in
      determining whether exhaustion should be excused,” id. at 151, and
      “[t]he ultimate decision of whether to waive exhaustion . . . should
      also be guided by the policies underlying the exhaustion requirement.”
      Bowen, 476 U.S. at 484. The provision allowing defendants to bring
      motions under § 3582(c) was added by the First Step Act, in order to
      “increas[e] the use and transparency of compassionate release.” 132
      Stat. 5239. Requiring exhaustion generally furthers that purpose,
      because the BOP is best situated to understand an inmate’s health and
      circumstances relative to the rest of the prison population and identify
      “extraordinary and compelling reasons” for release. 18 U.S.C. §
      3582(c)(1)(A)(i). In Zukerman’s case, however, administrative
      exhaustion would defeat, not further, the policies underlying §
      3582(c).
Zukerman, 2020 WL 1659880, at **2–3 (footnotes omitted).
      The Court finds that there are several factors that weigh in favor of

Defendant’s release from FCI Morgantown. Defendant is 69 years old and, most

significantly, suffers from chronic kidney disease, hypertension, and diabetes.

Pursuant to the COVID-19 pandemic, it appears to the Court that Defendant’s age

and health condition places him in the “highest risk category for complications and

death from the disease if infected.” See, e.g., Zukerman, 2020 WL 1659880, at *4;

                                         6
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20       PageID.335    Page 7 of 21




Basank v. Decker, 2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020) (“The Court

takes judicial notice that, for people of advanced age, with underlying health

problems, COVID-19 causes severe medical conditions and has increased

lethality.”) (citation omitted).

      Even if the Court were to accept the argument that the BOP and FCI

Morgantown are taking precautions to ensure the safety of prisoners, Defendant’s

risk of contracting COVID-19 is not speculative. Until the BOP increases its

testing capacity, a lack of confirmed cases has very little bearing on the amount of

actual cases in a federal prison. See Sadie Gurman, More Than 70% of Inmates

Tested in Federal Prisons Have Coronavirus, The Wall Street Journal (Apr. 30,

2020), https://www.wsj.com/articles/more-than-70-of-inmates-tested-in-

federalprisons-have-coronavirus-11588252023 (explaining that the BOP expects

confirmed cases to increase as it increases testing).

      As of May 14, 2020, there were 114 confirmed cases of COVID-19 in

Monongalia County—the county where FCI Morgantown is located. See COVID-

19, monchd.org, https://www.monchd.org/covid-19.html. The Court notes that

absent zero cases in Monongalia County the prison is still at risk of exposing

inmates. See Pien Huang, What We Know About the Silent Spreaders of COVID-

19, NPR (Apr. 13, 2020, 4:43 PM),

https://www.npr.org/sections/goatsandsoda/2020/04/13/831883560/can-a-
                                           7
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20        PageID.336    Page 8 of 21




coronavirus-patient-who-isnt-showing-symptoms-infect-others (explaining that

people without symptoms can—and have—spread the virus). Presumably, many of

FCI Morgantown’s staff live in Monongalia County and may have been exposed to

COVID-19. Id. The Court is also persuaded by Defendant’s assertion that the

number of cases in federal prisons has the potential to fluctuate rapidly. See [ECF

No. 25-3] (“Between April 29, 2020 and May 1, 2020 the number of inmates that

tested positive for COVID-19 increased from1,534 to 1,842, an increase of 17% in

just two days.”) (Exhibit 2).

      The Court is cognizant that most of Defendant’s health conditions existed

prior to sentencing [ECF No. 23, Pg.ID 201] (“[The Court] will ask that you be

sent to a medical facility. I’m not sure how many times you have these tests done,

but if you want to do that, I’ll be happy to do that.”) (Sentencing Transcript). The

Court is also cognizant that Defendant has only served two months of his 12-month

term, but it cannot ignore that the threat of COVID-19 exists now. As set forth

above, Defendant (a) has serious known underlying illnesses — and has had

kidney complications since recovering from kidney cancer; (b) is detained in a

facility where, given the lack of testing, there may be unreported cases; and (c) like

other inmates, Defendant is unable to take adequate measures to protect himself.




                                          8
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20            PageID.337   Page 9 of 21




 The Court holds that Defendant’s age, serious health conditions, and high risk of

contracting COVID-19 at a federal prison justify waiving the exhaustion

requirement.

   B. Extraordinary and Compelling Reasons
      The Government argues that Defendant is ineligible for the relief he

requested because he has not established that he is less safe at FCI Morgantown

than he would be at home in Shelby Township, Michigan. See COVID-19, Federal

Bureau of Prison, https://www.bop.gov/coronavirus/index.jsp (there are currently

no confirmed cases of COVID-19 at FCI Morgantown); see also United States v.

Feiling, 2020 WL 1821457, at *8 (E.D. Va. Apr. 10, 2020) (explaining that a 71-

year-old defendant who suffers from a variety of ailments putting him at risk of an

adverse outcome from COVID-19, failed to show a greater risk of contracting the

disease in prison, in relation to his risk in the community).

       Citing the Sentencing Commission’s policy statement USSG § 1B1.13, the

Government argues that the criteria for home confinement is unambiguous and that

Defendant does not qualify. The Commission’s policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the inmate’s

medical condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and

(4) other reasons “[a]s determined by the Director of the Bureau of Prisons.” USSG

§ 1B1.13 cmt. n.1. Unless an inmate’s circumstances fall within those categories,

                                           9
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20                             PageID.338         Page 10 of 21




 he is not eligible for compassionate release. 18 U.S.C. § 3582(c)(1)(A); United

 States v. Saldana, 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020). The

 Government further asserts that releasing Defendant to home confinement is

 inconsistent with the factors contained in 18 U.S.C. § 3553(a).

         The Court acknowledges the Government’s arguments and the severity of

 Defendant’s crime, but ultimately finds that the COVID-19 pandemic as applied to

 this individual Defendant presents compelling and extraordinary reasons for home

 confinement. The Government uses Saldana to argue that the Court does not have

 authority to expand the eligibility criteria for compassionate release. The

 Government states that USSG § 1B1.13 cmt. n.1(A)(ii) defines an applicable

 medical condition as a “serious physical or medical condition . . . that substantially

 diminishe[s] the ability of the defendant to provide self-care within the

 environment of the correctional facility.” The Government then claims that there is

 “no suggestion that Pomante’s medical condition approaches this severity.” [ECF

 No. 27, Pg.ID 243] However, the Government did not explain that one of the most

 effective methods for preventing the transmission of COVID-19 is social

 distancing. The Center for Disease Control (“CDC”) indicates that COVID-19 is mostly

 spread via respiratory droplets among close contacts1 and through contact with


 1
  Close contact is defined as: (a) being within approximately 6 feet (2 meters) of a COVID-19 carrier for a prolonged
 period of time. Close contact can occur between inmates while sharing a cell/pod or communal area such as a dining
 or bathing area with a COVID-19 carrier; or (b) having direct contact with infectious secretions of a COVID-19
 carrier (e.g., being coughed on).

                                                         10
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20                       PageID.339        Page 11 of 21



 contaminated surfaces or objects. To reduce the spread of the virus, social distancing

 measures have been recommended by the CDC and implemented by states across the

 nation.2

         The Court finds that Defendant’s condition is serious and the inability to

 effectively practice social distancing in prison diminishes Defendant’s ability to

 “provide self-care” for his medical conditions. See Walter Pavlo, Will Cell Phones

 be the Downfall of Prisons, Forbes (Apr. 19, 2020, 12:11 PM),

 https://www.forbes.com/sites/walterpavlo/2020/04/19/will-cell-phones-be-the-

 downfall-of-prisons/#32c37f621be4 (describing the close living quarters present at

 another federal prison, FCI Fort Dix).

         The Court is also persuaded by Defendant’s cited case, United States v.

 Sawicz, 2020 WL 18151*2 (E.D.N.Y. April 10, 2020). In Sawicz, the court found

 that the defendant’s hypertension made him particularly vulnerable to COVID-19

 and met the definition of “extraordinary and compelling reasons.” Id.; see also

 United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C.

 June 28, 2019) (concluding that the district court may make an “independent

 assessment” of whether extraordinary and compelling reasons exist).

         Although the Government cites Saldana to argue that Defendant does not fit

 the criteria for release, the Government fails to also include Saldana’s language
 2
  https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/planpreparerespond.html and
 https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-522626--,00.html.

                                                     11
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20          PageID.340     Page 12 of 21




 explaining that the BOP’s list for “other reasons” is nonexclusive. Saldana, 2020

 WL 1486892, at *2. The Government claims that COVID-19 should not alter the

 Court’s analysis. To support this point, the Government cites the Third Circuit in

 United States v. Raia, F.3d at 597(finding that “the mere existence of COVID-19 in

 society and the possibility that it may spread to a particular prison alone cannot

 independently justify compassionate release, especially considering BOP’s

 statutory role, and its extensive and professional efforts to curtail the virus’s

 spread”).

       The Court acknowledges that COVID-19 alone cannot allow the release of

 all prisoners who request relief, but a defendant who meets the medical conditions

 category combined with a valid threat of contracting COVID-19 may qualify for

 relief. Here, Defendant does. Defendant has shown that the risk of serious illness or

 death that he faces in prison constitutes an extraordinary and compelling reason in

 favor of his release.

       Defendant also analogizes to this Court’s Opinion in United States v. Saad,

 No. 16-20197, 2020 WL 2065476 (EDMI April 29, 2020). Defendant asserts that

 he too is older than 65 years of age and suffers from serious medical ailments that

 would justify the relief requested.




                                            12
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20          PageID.341     Page 13 of 21




       In Response, the Government argues that Defendant’s situation is

 distinguishable from Saad’s. The Government contends that in Saad, the

 defendant’s (“Mr. Saad”) cancer affliction, which went untreated, created a more

 serious medical condition. The Government further indicates that Mr. Saad resided

 at FCI Milan— a federal facility that has experienced a major outbreak of COVID-

 19—and had been “directly exposed” to COVID-19 after his cellmate tested

 positive. [ECF No. 27, Pg.ID 231] (emphasis in original). The Government further

 seeks to distinguish the two cases by emphasizing that Mr. Saad had already served

 34 months out of a 72-month sentence. [Id.]

       Although the Government draws valid distinctions between Saad and the

 instant case, the Court finds the present similarities are sufficient to warrant relief.

 Although Defendant’s sentence was just, the Court holds that the threat posed by

 COVID-19, in light of Defendant’s age and his underlying health conditions,

 constitutes an “extraordinary and compelling reason” to modify his sentence under

 18 U.S.C. § 3582(c)(1)(A)(I). As stated by the Zukerman court, “[t]he severity of

 [Defendant]’s conduct remains unchanged. What has changed, however, is the

 environment where [Defendant] is serving his sentence. When the Court sentenced

 [Defendant], the Court did not intend for that sentence to ‘include incurring a great

 and unforeseen risk of severe illness or death’ brought on by a global pandemic.”



                                            13
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20         PageID.342    Page 14 of 21




 Zukerman, 2020 WL 1659880, at *6 (citing United States v. Rodriguez, 2020 WL

 1627331, at *12 (E.D. Pa. Apr. 1, 2020)).

       As for the Government’s argument that FCI Morgantown currently has zero

 confirmed cases of COVID-19, the Court is not persuaded that a lack of confirmed

 cases is a compelling reason not to grant relief if a defendant otherwise qualifies.

 The Court is persuaded by Defendant’s use of United States v. Amarrah, case No.

 5:17-cr-20464, R.E. 196, Pg.ID 4584-4585 (May 7, 2020). In Amarrah, Judge

 Levy aptly acknowledges that “zero confirmed COVID-19 cases is not the same

 thing as zero COVID-19 cases.” Id. at 4584. Judge Levy continued by discussing

 the BOP’s recent testing surge, which revealed that 70% of inmates tested in

 federal prisons had Coronavirus. Id. (citing Sadie Gurman, More Than 70% of

 Inmates Tested in Federal Prisons Have Coronavirus, The Wall Street Journal

 (Apr. 30, 2020), https://www.wsj.com/articles/more-than-70-of-inmates-tested-in-

 federalprisons-have-coronavirus-11588252023). In fact, the BOP acknowledged

 that it expects the number of confirmed cases to rise as testing increases. Id.

       The Government asserts that the Court already considered Defendant’s age

 and health conditions when it imposed the current 12-month sentence, which was

 50% below the minimum of the applicable guideline range. [ECF No. 27, Pg.ID

 232] While this is true, the Court finds that Defendant’s age and underlying

 medical conditions further underscore why his relief should be granted. In this
                                           14
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20         PageID.343    Page 15 of 21




 case, Defendant’s age, together with his chronic kidney disease, hypertension, and

 diabetes, meet that requirement. As the World Health Organization has determined,

 the populations most at risk of suffering severe health risks from COVID-19 are

 “older people, and those with underlying medical problems like cardiovascular

 disease [and] cancer.” Coronavirus, World Health Organization (Apr. 27, 2020),

 https://www.who.int/health-topics/ coronavirus#tab=tab_1. According to the

 United States Center for Disease Control, persons over the age of 65 and

 individuals of any age who have serious underlying medical conditions, including

 serious heart conditions and diabetes, are at higher risk for severe illness from

 COVID-19. People Who Are at Higher Risk for Severe Illness, Centers for Disease

 Control and Prevention (April 27, 2020), https://www.cdc.gov/coronavirus/ 2019-

 ncov/need-extra-precautions/people-at-higher-risk.html.

       Defendant is among those persons most at risk. Data released by the CDC

 indicates that approximately 80% of deaths from COVID-19 in the United States

 occur in individuals age 65 or older and that the fatality rate for individuals aged

 65 to 84 could be as high as 11 percent. Severe Outcomes Among Patients with

 Coronavirus Disease 2019 (COVID-19) – United States, February 12 – March 16,

 2020, Centers for Disease Control and Prevention (Mar. 26, 2020),

 https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. Although there are



                                           15
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20         PageID.344    Page 16 of 21




 currently no confirmed cases, as an inmate at FCI Morgantown, Defendant may

 have already been exposed to COVID-19.

       This Court and others have held that compassionate release is justified under

 such conditions. United States v. Doshi, No. 13-20349, ECF No. 145 (E.D. Mich.

 Mar. 31, 2020) (recommending that the BOP release 64 year old defendant with

 diabetes and hypertension to home confinement); Perez, 2020 WL 1546422, at *4

 (the defendant was at risk of experiencing serious complications from COVID-19

 due to medical complications arising from two vicious beatings while he was

 incarcerated); Colvin, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (finding

 “extraordinary and compelling reasons justifying . . . immediate release under

 Section 3582(c)(1)(A) and U.S.S.G. § 1B1.13” where defendant has “diabetes, a

 serious medical condition which substantially increases her risk of severe illness if

 she contracts COVID-19” (internal quotation marks, citation, and alteration

 omitted)); Rodriguez, 2020 WL 1627331, at *7 (granting compassionate release

 where defendant was “in the higher risk category for developing more serious

 disease” if exposed to COVID-19 because he “has Type 2 diabetes mellitus with

 diabetic neuropathy, essential hypertension, obesity, and abnormal liver enzymes

 in a pattern most consistent with non-alcoholic fatty liver disease”) (internal

 quotation marks and citations omitted); United States v. Jepsen, 19 Civ. 73, 2020

 WL 1640232, at *5 (D. Conn. Apr. 1, 2020) (granting compassionate release to

                                           16
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20        PageID.345     Page 17 of 21




 defendant who “is immunocompromised and suffers from multiple chronic

 conditions that are in flux and predispose him to potentially lethal complications if

 he contracts COVID-19”); United States v. Gonzalez, No. 18 Cr. 1536155, 2020

 WL 1536155, at *3 (approving compassionate release where defendant “is in the

 most susceptible age category (over 60 years of age) and her COPD and

 emphysema make her particularly vulnerable”); United States v. Muniz, 09 Cr. 199,

 2020 WL 1540325, at *2 (finding extraordinary and compelling circumstances

 because “[d]efendant has been diagnosed with serious medical conditions that,

 according to reports from the Center[s] for Disease Control, make him particularly

 vulnerable to severe illness from COVID-19 . . . includ[ing] inter alia, end stage

 renal disease, diabetes, and arterial hypertension.”); United States v. Campagna,

 No. 16 Cr. 78-01, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (approving

 compassionate release for defendant where his “compromised immune system,

 taken in concert with the COVID-19 public health crisis, constitutes an

 extraordinary and compelling reason to modify [d]efendant’s sentence on the

 grounds that he is suffering from a serious medical condition that substantially

 diminishes his ability to provide self-care”).

       For the reasons stated above, the Court finds that Defendant has

 demonstrated that extraordinary and compelling reasons justify a modification of

 his term of imprisonment.

                                           17
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20       PageID.346     Page 18 of 21




    C. Other Considerations

        The Government also argues that the Court cannot grant Defendant’s relief

 because he has only served two months.

        The BOP recently was allowed to “lengthen the maximum amount of time

 for which [it] is authorized to place a prisoner in home confinement.” Coronavirus

 Aid, Relief, and Economic Security Act (CARES Act), § 12003(b)(2), Pub. Law

 116-136, 134 Stat 281, 516 (Mar. 27, 2020). The Attorney General has issued two

 directives to the BOP ordering the Bureau of Prisons to use the “various statutory

 authorities to grant home confinement for inmates seeking transfer in connection

 with the ongoing COVID-19 pandemic.” (03-26-2020 Directive to BOP, at 1; 04-

 03-2020 Directive to BOP, at 1). The statutory authorities include the

 requirements in 18 U.S.C. § 3624(c) and (g) for home confinement in general, as

 well as the requirements in 34 U.S.C. § 60541(g) for some elderly and terminally

 ill offenders.

        Citing USSG § 5C1.1, the Government asserts that the amount of time

 served places Defendant in Zone D of the sentencing table and he would need to be

 in Zone C and have served more than half of his sentence to qualify for home

 confinement. [ECF No. 27, Pg.ID 248] The Government contends that granting

 Defendant’s relief after serving just two months would not achieve the sentencing


                                          18
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20       PageID.347    Page 19 of 21




 commission’s broader goals of “general deterrence.” Finding that society is in

 unprecedented times, the Court disagrees with the Government’s interpretation and

 finds that the Court has the authority to modify sentences in appropriate

 circumstances, pursuant to 18 U.S.C. 3582(c)(1)(A); see also United States v.

 Robinson, No. 18-CR-00597-RS-1, 2020 WL 1982872, at *2 (N.D. Cal. Apr. 27,

 2020).

       The directives also require the BOP to identify the inmates most at risk from

 COVID-19 and “to consider the totality of circumstances for each individual

 inmate” in deciding whether home confinement is appropriate. (03-26-2020

 Directive to BOP, at 1). However, as noted above, new Department of Justice

 directives instruct the BOP to consider “all at-risk inmates—not only those who

 were previously eligible for transfer” into home confinement. (04-03-2020

 Directive to BOP, at 2).

       For the reasons stated above, the Court grants Defendant’s Emergency

 Motion for Immediate Reduction of Sentence (Compassionate Release) pursuant to

 18 U.S.C. § 3582(c)(1)(A). The Court finds that Defendant’s crime was egregious,

 but it was ultimately nonviolent.

       The Court also agrees that proper safeguards would ensure that Defendant

 continues to serve his term to completion and comply with Court guidelines. The


                                          19
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20       PageID.348    Page 20 of 21




 Court reduces Defendant’s term of imprisonment portion of his sentence to time

 served, and the Court imposes a term of supervised release equal to the unserved

 portion of his original term of imprisonment (as calculated by the BOP). Unless

 Defendant has been in a segregated special unit for high-risk prisoners for more

 than 14 days where no inmate has tested positive or shown symptoms of COVID-

 19 within the past 14 days, the Court orders Defendant to self-quarantine within his

 home when he begins home confinement. Defendant shall serve the new term of

 supervised release under home confinement, with electronic location monitoring to

 commence as soon as the Probation Department can safely install the necessary

 electronic monitoring equipment and upon such other conditions as the Probation

 Department deems necessary.

 I.    CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendant’s Emergency Motion for Immediate

 Reduction of Sentence (Compassionate Release) [ECF No. 25] is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s sentence of imprisonment is

 reduced to time served.




                                          20
Case 2:19-cr-20316-DPH-EAS ECF No. 31 filed 05/15/20        PageID.349    Page 21 of 21




       IT IS FURTHER ORDERED that the BOP shall release Defendant

 immediately, without holding for a 14-day quarantine period at FCI Morgantown,

 and Defendant shall remain self-quarantined for 14 days after release.

       IT IS FURTHER ORDERED that, upon release, Defendant shall commence

 a new term of supervised release that is equal to the unserved portion of his

 original term of imprisonment (as calculated by the BOP).

       IT IS FURTHER ORDERED that Defendant shall serve the new term of

 supervised release under home confinement, with electronic location monitoring to

 commence as soon as the Probation Department can safely install the necessary

 electronic monitoring equipment and upon such other conditions as the Probation

 Department deems necessary.

       IT IS FURTHER ORDERED that, within 24 hours of release from BOP

 custody, Defendant shall call the Probation Department to schedule an

 appointment.

       IT IS FURTHER ORDERED that Defendant’s original term of supervised

 release is canceled.

              IT IS ORDERED.

      Dated: May 15, 2020                      s/Denise Page Hood
                                               Chief Judge, United States District


                                          21
